         Case:19-04547-BKT13  Doc#:14 13Filed:09/12/19
                     STANDING CHAPTER                   Entered:09/12/19
                                         TRUSTEE ALEJANDRO               15:49:27
                                                              OLIVERAS RIVERA                                        Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    1 of 4
                                                       TAKEN
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                  34,308
GIOVANNI MARIN IRIZARRY                                                  Case No.    19-04547-BKT
WALESKA OLIVO SANTIAGO                                   Chapter 13      Attorney Name:       JESUS ENRIQUE BATISTA SANCHEZ *

I. Appearances
                                                                             Date & Time:          9/11/2019 10:00:00AM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   To be determined
Joint Debtor                [X] Present             [ ] Absent
                                                                             [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[X] Appearing:       William Rivera Velez,Esq.
                                                                            First Bank by Ms. Ivelisse Romero
                                                                            Mr. Albert Lopez for GubeCoop
                                                                            Guillermo A. Baralt Miro, Esq. for Hima San Pablo
II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       08/09/2019             Base:        $13,800.00   Payments 0 made out of 1 due.

Confirmation Hearing Date:            10/4/2019 2:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

         $190.00    - $190.00       = $0.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-04547-BKT13  Doc#:14 13Filed:09/12/19
                     STANDING CHAPTER                   Entered:09/12/19
                                         TRUSTEE ALEJANDRO               15:49:27
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    2 of 4
                                                       TAKEN
                                                MEETING OF CREDITORS
In re:
                                                                                                                              34,308
GIOVANNI MARIN IRIZARRY                                            Case No.    19-04547-BKT
WALESKA OLIVO SANTIAGO                            Chapter 13       Attorney Name:      JESUS ENRIQUE BATISTA SANCHEZ *


                                                                                                             34,308   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:19-04547-BKT13  Doc#:14 13Filed:09/12/19
                     STANDING CHAPTER                   Entered:09/12/19
                                         TRUSTEE ALEJANDRO               15:49:27
                                                              OLIVERAS RIVERA                                 Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    3 of 4
                                                       TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                           34,308
GIOVANNI MARIN IRIZARRY                                               Case No.    19-04547-BKT
WALESKA OLIVO SANTIAGO                               Chapter 13       Attorney Name:     JESUS ENRIQUE BATISTA SANCHEZ *

                                                  Trustee's objection to confirmation

                                                     [ ] Objection to Confirmation
                                                     [ ] Oral objection by creditor

ACP: 5

Household size: 3

Disp. Income under 1325(b)(2): To be determined (preliminary unsec-pool $108.29 x 60 = $6,797.40)



*****GU disbursement $8,648.21******



Debtor has failed to commence the plan payments as required by 11 USC 1326(a)(1). Payments will be made n the

following 5 days.



UNFAIR DISCRIMINATION, §1322(b):

Debtor listed in Schedule A/B a 2018 Honda CRV , however, per FBPR's proof of claim #4 is a lease, thus, provision in

plan should be placed at pr 6.1.



§522 EXEMPTIONS:

Trustee will file an objection to exemptions over potential cause of action for $1.00.



FAILS DISPOSABLE INCOME TEST, §1325(b)(1)(B):

 a. SCMI line 12 discloses vehicle operation expense: Using the IRS Local Standards for $1,016.00, per trustee mean

test calculation this standard is in the

  amount of $474.00. Debtor needs clarify how he reached the amount $1,016.00 as expenses.

 b. Provide evidence for the following:

   * Optional telephones and telephone services in the amount of $60.00, SCMI line 23.

   * Continuing contributions to the care of household or family members in the amount of $150.00, SCMI line 26,

not listed

     in Schedule J.

   * Additional food and clothing expenses in the amount of $45.00 SCMI line 30.

 c. Residential lease contract discloses that debtor will pay $55.00 for Homeowner’s association or maintenance,

however, Schedule J line 4c discloses a

  payment of $100.00.



OTHER:

 a. All debtor's income evidence is missing. Debtor only submitted a py stub for 2-15-2019.

 b. Joint debtor's income evidence missing: All July.
         Case:19-04547-BKT13  Doc#:14 13Filed:09/12/19
                     STANDING CHAPTER                   Entered:09/12/19
                                         TRUSTEE ALEJANDRO               15:49:27
                                                              OLIVERAS RIVERA                                   Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    4 of 4
                                                       TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                             34,308
GIOVANNI MARIN IRIZARRY                                            Case No.    19-04547-BKT
WALESKA OLIVO SANTIAGO                              Chapter 13     Attorney Name:     JESUS ENRIQUE BATISTA SANCHEZ *

 c. Unsecured-pool should be disclosed at part 5.1 box 1 of the plan.

 d. Provide maturity date for retirement loan.

 e. Provide evidence of payment for vehicle's daughter in the amount of $200.00 monthly. Also, provide evidence

of $350 for allowance for daughter.



Provide evidence of preferential payments to Coop Minillas (payroll deduction); Marcus Goldman (thru bank

statements), Credit Cards - Sam's, JC Penny, Macys, 2 Chase, Pentagon, FirstBank. Provide paystubs and bank

statements from April thru August 2019. Also,, Amend SOFA accordingly.



Amend SOFA to disclose adversary proceeding against Dra. Elizabeth Pacheco. Debtors alleges that adverary

prooceding was filed on September 9, 2019 in the amount of $100,000.00 Amend SOFA and Schedule A/B"

accordingly.



Debtors allege that they are legally married. A document that debtors were divorced was submitted to the Trustee.

They alleges that they requested during the 30 days after the divorce judgement that the judgement be vacated.

Provide evidence of State Court Resolution.



Debtor disclosed more that 20 firearms in the amount of $2,500.00 ; provide an estimated for each firearm and

amend Schedule A/B accordingly.

The following party(ies) object(s) confirmation:




         s/Elvis Cortes                                                                        Date:     09/11/2019

         Trustee/Presiding Officer                                                                                (Rev. 05/13)
